In this action defendant Stevens appeals from a judgment of the Supreme Court, Dutchess County, dated November 19, 1974, which granted plaintiff partial summary judgment for $2,134.92, the balance due on a promis-. Sory note.' At a conference'in this court held on February 25, 1975 the parties, through their respective attorneys, entered into a written stipulation settling the action. In accordance with the stipulation, the judgment shall be paid as follows: $334.92 within 20 days after entry of the order to be made hereon and the balance at .the rate of $100 per month, commencing April 1, 1975 and continuing thereafter on the first day of each month, at the office of- Jeffrey S. Graham, P. C„ 11 .Market Street, Poughkeepsie, New York; and the judgment shall stand as security for the payments, but no action shall be taken to enforce the judgment unless defendant default in any payment set. forth in the stipulation hereinabove and if the default continue after 10 days’ notice by plaintiff to defendant Stevens. Under the circumstances the appeal is deemed withdrawn, without costs. Gulotta, P. J., Rabin, Hopkins, Martuseello and Benjamin, JJ., concur.